PRICE, J.,
delivered a concurring opinion,
in which McCORMICK, P.J., and MEYERS and KEASLER, J.J., joined.
I write separately to emphasize my displeasure with the actions taken by the trial court here. I cannot condone its act of *637dismissing the jury and sitting as fact-finder for the punishment evidence. When a defendant pleads guilty in front of a jury, the trial is not bifurcated, but rather is a unitary trial asking that the fact-finder determine punishment only — not guilt. See Carroll v. State, 975 S.W.2d 630, 631-32 (Tex.Crim.App.1998). Trial courts should not attempt to circumvent the State’s statutory right to refuse consent to a defendant’s jury waiver by dismissing the jury before it has performed its only objective in a guilty plea case: determining punishment.
With these thoughts, I concur in the improvident grant of the State’s petition.